Opinion issued June 14, 2012
     

 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-12-00385-CV
 





















 

IN RE D.C.
 
 

Original Proceeding on Petition for Writ of Mandamus
 
 

MEMORANDUM OPINION 1
 
By petition for writ of mandamus,
relator, R.K., seeks mandamus relief regarding her motion to strike the foster
parents’ intervention.
We DENY 
the petition for writ of mandamus.  We overrule all pending motions, if any, as
moot.            
Per Curiam
 
Panel consists of Chief Justice Radack and Justices Jennings
and Keyes.    
 
       




1           The
underlying case is In the Interest of D.C., a Child, No. 2011-03307J in
the 314th District Court of Harris County, Texas, the Hon. John F. Phillips,
presiding.